Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed May 21, 2021, claims 1, 8, 12, 14 and 42 has been amended, claims 2-7,  9-11, 13, 15-34, and 39-41 has been cancelled, claim 43 is new, and claims 1, 8, 12, 14, 35-38 and 42-43 are currently pending for examination.   

Response to Arguments
Regarding claim objections applicant’s arguments, see page  7 section 2, filed May 21, 2021, with respect to claim 7 has been fully considered and are persuasive.  The claim objections of claim 7 is been withdrawn. 
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page  7 section 3, filed May 21, 2021, with respect to claims 12 and 14 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 12 and 14 have been withdrawn. 
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 8, filed May 21, 2021, with respect to claims 1, 8, 12, 14, 35-38 and 42 have been fully considered and are not persuasive.   

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 8 -  page 15 (all), filed May 21, 2021, with respect to claims 1, 8, 12, 14, 35-38, and 42 have been fully considered and but they are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 14, “ … SonyeMBB teaches in page 6, lines 13-17 "Hence, the UE should be made aware of a potential subsequent retransmission and the time period in which this subsequent retransmission may occur. If the gNB decides not to transmit a subsequent retransmission then the UE should also be made aware of it. One straightforward way is to indicate in the pre-emption indicator that the UE should monitor for a SonyeMBB fails to teach or suggest sending the preemption indication message before the eMBB UE transmits UL data, let alone teach or suggest sending the preemption indication message via a control channel in X symbols before an n-th slot, before the eMBB UE sends the uplink data. The citation "UE should monitor for a subsequent retransmission after the eMBB transmission and before the original HARQ feedback time" is directed to the timing of retransmssion, and is irrelevant to the sending timing of preemption indication message. Further, in regard to the capability of the eMBB UE, SonyeMBB merely mentions "The extra time required to decode / re- decode a few CBs is not likely to be significant in the context of the overall capability of the eMBB UE." SonyeMBB is silent about the determination of sending timing of preemption indication message, let alone the determination of the timing according to a capability of the eMBB UE. 
Therefore, SonyeMBB fails to teach the newly added features. Thus, amended independent claim 1 is patentable over the cited references.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Sony clearly teaches  An indication method, applied to a base station (see section 2.2, gNB), comprising: sending a preemption indication message to enhanced mobile broadband user equipment (eMBB UE) (see section 2.2, a gNB sending a preemption indication to a eMBB UE), wherein the preemption indication message is used to indicate, to the eMBB UE, a previous scheduled transmission resource preempted by other services (see Fig.2, Fig.3, section 2.2, a pre- and SonyMBB teaches wherein sending a preemption indication message to a eMBB UE comprises: sending the preemption indication message via a control channel in X symbols before an n-th slot, after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data (see Fig.4, Fig.5, page 6, the eMBB UE does not monitor every single slot for PDCCH but rather may be configured to monitor PDCCH periodically especially if it is being configured with DRX, the UE may be in DRX between Slot n+ 1 till Slot n+4 and only monitor for PDCCH in Slot n+5 and hence may not monitor for PDCCH for a subsequent retransmission, also the gNB indicate in the pre-emption indicator that the UE should monitor for a subsequent retransmission after the eMBB transmission and before the original HARQ feedback time); or sending the preemption indication message via a control channel in X symbols before a transmission time instant of an ultra-reliable and low latency communications (URLLC) service in an n-th slot, during the period in which the eMBB UE is sending the uplink data; wherein the X= tl+TA, the tl is a time taken by UE to decode a preemption indication downlink control information (DCI) that is related to a capability of the eMBB UE, the TA is a timing advance value for the eMBB UE, the n-th slot is a slot in which the eMBB UE sends the uplink data, and the n is a positive integer (see page 6, lines 13-17 and section 2, sending the preemption indication after the MBB data and before the HARO feedback time based on the UE capability, see also Fig.4 and Fig.5, the pre-emption indicator would also indicate a delay in transmitting the HARQ feedback. The rationale for this is that the UE needs to redo the decoding process again. This is not necessarily required especially if CB based transmission is used where the UE can decode each CB as it arrives and the pre-emption indicator would only affect the CBs that are pre-empted by another downlink transmission (e.g. URLLC), if the preemption indicator is within the eMBB TTL The extra time required to decode/ re-decode a few CBs is not likely to be significant in the context of the overall capability of the eMBB UE, clearly X= tl+TA).



The applicant further argues, Since independent claims 1 and 8 are patentable, dependent claims 12, 14, 35-38 and 42-43 are also patentable. Moreover, these claims add further limitations that also render them separately allowable.
The examiner respectfully disagrees with the argument above. Per above cited reasons, the above claims are not allowable.  	
	
Claim Objections
Claims 35-38,  are objected to because of the following informalities:  
Claims 35 and 36 refers to method of claim 1. It is recommend to include the limitations of claim 1 into the respective claims 35 and 36.
Claims 37 and 38 refers to method of claim 8. It is recommend to include the limitations of claim 8 into the respective claims 37 and 38.

Appropriate correction is required.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 



Claims 1, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sony et al. (Considerations on using indicator in dynamic DL resource sharing between URLLC & eMBB, 3GPP, R1-1703122), and further in view of SonyeMBB (SONY: "Further considerations on using pre-emption indicator for DL URLLC/eMBB multiplexing", 3GPP DRAFT; R1-1708251).

As per claim 1, Sony disclose  An indication method, applied to a base station (see section 2.2, gNB), comprising: 
sending a preemption indication message to enhanced mobile broadband user equipment (eMBB UE) (see section 2.2, a gNB sending a preemption indication to a eMBB UE), wherein the preemption indication message is used to indicate, to the eMBB UE, a previous scheduled transmission resource preempted by other services (see Fig.2, Fig.3, section 2.2, a pre- and post-indication of URLLC transmissions, specifically for the post-indicator, the UE only needs to read this indicator once at the end of the eMBB transmission, at a known location, only a single post indicator is required regardless of the number of URLLC pre-emptions that has occurred in the eMBB transmission);  

Sony however does not explicitly disclose wherein the sending the preemption indication message to the eMBB UE comprises: sending the preemption indication message via a control channel in X symbols before an n-th slot, after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data; or sending the preemption indication message via a control channel in X symbols before a transmission time instant of an ultra-reliable and low latency communications (URLLC) service in an n-th slot, during the period in which the eMBB UE is sending the uplink data; wherein the X= tl+TA, the tl is a time taken by UE to decode a preemption indication downlink control information (DCI) that is related to a capability of the eMBB UE, the TA is a timing advance value for the eMBB UE, the n-th slot is a slot in which the eMBB UE sends the uplink data, and the n is a positive integer.

SonyMBB however disclose wherein sending a preemption indication message to a eMBB UE comprises: sending the preemption indication message via a control channel in X symbols before an n-th slot, after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data (see Fig.4, Fig.5, page 6, the eMBB UE does not monitor every single slot for PDCCH but rather may be configured to monitor PDCCH periodically especially if it is being configured with DRX, the UE may be in DRX between Slot n+ 1 till Slot n+4 and only monitor for PDCCH in Slot n+5 and hence may not monitor for PDCCH for a subsequent retransmission, also the gNB indicate in the pre-emption indicator that the UE should monitor for a subsequent retransmission after the eMBB transmission and before the original HARQ feedback time); 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of herein sending a preemption indication message to a eMBB UE comprises: sending the preemption indication message via a control channel in X symbols before an n-th slot, after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data;  wherein the X= tl+TA, the tl is a time taken by UE to decode a preemption indication 

As per claim 8, claim 8 is rejected the same way as claim 1.

As per claim 12, the combination of Sony and SonyMBB disclose the indication method according to claim 8.
SonyeMBB further disclose wherein, in case of detecting, in a plurality of symbols before an n-th slot, the preemption indication message3Serial No. 16/624,579Atty. Dkt. No. DGN-142US1 Reply to Office Action of February 23, 2021PIUS1921095CN directed to the n-th slot, after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data, the method further comprises: sending the uplink data in the n-th slot in case that the preemption indication message directed to the n-th slot is not received in X symbols before the n-th slot; discarding a portion of the uplink data or all of the uplink data in the n-th slot in case that the preemption indication message directed to the n-th slot is received in the X symbols before the n-th slot (see section 2, The pre-emption indicator is agreed to increase the likelihood of successful demodulation and decoding of the TB and hence it needs to be transmitted in time to be taken into account in the first decoding and before tl1e HARQ feedback i.e., location D in Figure l where the pre-emption indicator is in tl1e DCI scheduling the retransmission would already be too late since the demodulation/decoding already failed, see also Fig.4, Fig.5, page 5-6,  the pre-emption indicator also indicate a delay in transmitting the HARQ feedback, and the  UE  needs  to redo  the decoding  process  again / discarding all the uplink data).  
Claims 14, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Sony et al. (Considerations on using indicator in dynamic DL resource sharing between URLLC & eMBB, 3GPP, R1-1703122), and further in view of SonyMBB (SONY: "Further considerations on using pre-emption Kowalski et al (US Pub. No.:2018/0027576).

As per claim 14, the combination of Sony and Institute disclose the indication method according to claim 9.

The combination of Sony and SonyMBB however does not explicitly disclose in case of detecting the preemption indication message sent by the base station during a period in which the eMBB UE is sending uplink data, the method further comprises: beginning to discard a portion of the uplink data  or all of the uplink data currently being transmitted from a time instant of an X-th symbol after a time instant at which the preemption indication message is received; wherein the X= t1+TA, the t1 is a time taken by UE to decode a preemption indication downlink control information that is related to a capability of the eMBB UE, and the TA is a timing advance value for the eMBB UE.  

Kowalski however disclose in case of detecting the preemption indication message sent by the base station during a period in which the eMBB UE is sending uplink data, the method further comprises: beginning to discard a portion of the uplink data or all of the uplink data currently being transmitted from a time instant of an X-th symbol after a time instant at which the preemption indication message is received; wherein the X= t1+TA, the t1 is a time taken by UE to decode a preemption indication downlink control information that is related to a capability of the eMBB UE, and the TA is a timing advance value for the eMBB UE (see para. 0037, 0039, 0068, 0072, the UE 102 monitors the pre-emption indication (e.g., the specific bit sequence or specific RSs) with an interval of a slot or shorter, the specific bit sequence or specific RSs would constitute a flag to indicate to the eMBB-receiving UE 102 that it can ignore the URLLC transmission if the UE 102 is not configured to receive the URLLC transmission (or conversely that the eMBB-receiving UE 102 should attempt to demodulate and decode the URLLC transmission if the UE 102 is configured to receive URLLC services).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of in case of detecting the preemption indication 
As per claim 42, claim 42 is rejected the same way as claim 14.

Claims 35-38 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Sony et al. (Considerations on using indicator in dynamic DL resource sharing between URLLC & eMBB, 3GPP, R1-1703122), in view of SonyMBB (SONY: "Further considerations on using pre-emption indicator for DL URLLC/eMBB multiplexing", 3GPP DRAFT; R1-1708251), and further in view of Kowalski et al (US Pub. No.:2018/0027576).

As per claim 35, the combination of Sony and SonyMBB disclose the indication method according to claim 1.

The combination of Sony and SonyMBB however does not explicitly disclose  A base station, comprising a processor, a storage and a computer program stored in the storage, wherein the computer program is configured to be executed by the processor to implement steps of the indication method.  

Kowalski however disclose A base station (see Fig.7, eNB 760), comprising a processor (see Fig.7, Processor 703), a storage (see Fig.7, Memory 705) and a computer program stored in the storage, wherein the computer program is configured to be executed by the processor to implement steps of an indication method (see Fig.7, para. 0139, Instructions 707b and/or data 709b loaded into the processor 703 also include instructions 707a and/or data 709a from memory 705 that were loaded for execution or 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of A base station, comprising a processor, a storage and a computer program stored in the storage, wherein the computer program is configured to be executed by the processor to implement steps of the indication method, as taught by Kowalski, in the system of Sony and SonyMBB, so as improve communication flexibility and efficiency in a network, see Kowalski, paragraphs 3-5.
As per claim 36, the combination of Sony and SonyMBB disclose the indication method according to claim 1.

The combination of Sony and SonyMBB however does not explicitly disclose  A computer readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor to implement steps of the indication method according claim 1.  

Kowalski however disclose A computer readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor (see Fig.7, Processor 703) to implement steps of an indication method according (see Fig.7,  para. 0139, Instructions 707b and/or data 709b loaded into the processor 703 also include instructions 707a and/or data 709a from memory 705 that were loaded for execution or processing by the processor 703, see also Fig.1, Fig.9, para. 0143-0148, A program running on the eNB 160 or the UE 102 according to the described systems and methods is a program (a program for causing a computer to operate) that controls a CPU, to realize the function according to the described systems and methods).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of A computer readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor to implement steps of an indication method according, as taught by Kowalski, in the system of Sony and 
As per claim 37, the combination of Sony and SonyMBB disclose the indication method according to claim 8.

The combination of Sony and SonyMBB however does not explicitly disclose  Enhanced mobile broadband user equipment (eMBB UE), comprising a processor, a storage and a computer program stored in the storage, wherein the computer program is configured to be executed by the processor to implement steps of the indication method according to claim 8.  

Kowalski however disclose Enhanced mobile broadband user equipment (eMBB UE) (see Fig.8, UE 602, an Enhanced mobile broadband user equipment (eMBB UE), see para. 0032-0034, UEs employing algorithms and procedures to enable the flexible coexistence of URLLC, eMBB, see also para. 0037-0038, the eMBB UE, UE 602), comprising a processor (see Fig.6, Processor 603), a storage (see Fig.6, Memory 605) and a computer program stored in the storage, wherein the computer program is configured to be executed by the processor to implement steps of an indication (see para. 0136, Instructions 607b and data 609b reside in the processor 603. Instructions 607b and/or data 609b loaded into the processor 603, includes instructions 607a and/or data 609a from memory 605 that were loaded for execution or processing by the processor 603. The instructions 607b are executed by the processor 603 to implement one or more of method 200 and 400 described).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of Enhanced mobile broadband user equipment (eMBB UE), comprising a processor, a storage and a computer program stored in the storage, wherein the computer program is configured to be executed by the processor to implement steps of an indication method, as taught by Kowalski, in the system of Sony and SonyMBB, so as improve communication flexibility and efficiency in a network, see Kowalski, paragraphs 3-5.
As per claim 38, the combination of Sony and SonyMBB disclose the indication method according to claim 8.

The combination of Sony and SonyMBB however does not explicitly  A computer readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor to implement steps of the indication method according to claim 8.  

Kowalski however disclose A computer readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor (see Fig.6, Processor 603) to implement steps of the indication (Instructions 707b and data 709b reside in the processor 703. Instructions 707b and/or data 709b loaded into the processor 703, includes instructions 707a and/or data 709a from memory 705 that were loaded for execution or processing by the processor 703. The instructions 707b is executed by the processor 703 to implement one or more of method 300 and 500 described).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of A computer readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor to implement steps of the indication, as taught by Kowalski, in the system of Sony and SonyMBB, so as improve communication flexibility and efficiency in a network, see Kowalski, paragraphs 3-5.
As per claim 43, the combination of Sony, SonyMBB and Kowalski disclose the indication method according to claim 37.
SonyeMBB further disclose wherein, in case of detecting, in a plurality of symbols before an n-th slot, the preemption indication message directed to the n-th slot, after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data, the computer program is configured to be executed by a processor to further implement following step: sending the uplink data in the n-th slot in case that the preemption indication message directed to the n-th slot is not received in X symbols before the n-th slot; discarding a portion of the uplink data or all of the uplink data in the n-th slot in case that the  the  UE  needs  to redo  the decoding  process  again / discarding all the uplink data).  
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qualcomm et al. (DL indication channel design principle for URLLC/eMBB dynamic multiplexing, 3GPP, R1-1708637); and further in view of SonyeMBB (SONY: "Further considerations on using pre-emption indicator for DL URLLC/eMBB multiplexing", 3GPP DRAFT; R1-1708251).

As per claim 1, Qualcomm disclose  An indication method, applied to a base station, comprising: 
sending a preemption indication message to enhanced mobile broadband user equipment (eMBB UE), wherein the preemption indication message is used to indicate, to the eMBB UE, a previous scheduled transmission resource preempted by other services (see sections 3.2, 3.3 and Figure 2, a base station sending a preemption indication to a eMBB UE of a pre- and post-indication of URLLC transmissions, an indicator is transmitted along with URLLC or eMBB data within a mini-slot, both URLLC or eMBB UEs have to store all data within the mini-slot while decoding the current indicator).  

Qualcomm however does not explicitly disclose wherein the sending the preemption indication message to the eMBB UE comprises: sending the preemption indication message via a control channel in X symbols before an n-th slot, after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data; or sending the preemption indication message via a control channel in X symbols before a transmission time instant of an ultra-reliable and low latency communications (URLLC) service in an n-

SonyeMBB however disclose wherein sending a preemption indication message to a eMBB UE comprises: sending the preemption indication message via a control channel in X symbols before an n-th slot, after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data (see Fig.4, Fig.5, page 6, the eMBB UE does not monitor every single slot for PDCCH but rather may be configured to monitor PDCCH periodically especially if it is being configured with DRX, the UE may be in DRX between Slot n+ 1 till Slot n+4 and only monitor for PDCCH in Slot n+5 and hence may not monitor for PDCCH for a subsequent retransmission, also the gNB indicate in the pre-emption indicator that the UE should monitor for a subsequent retransmission after the eMBB transmission and before the original HARQ feedback time); 



As per claim 8, claim 8 is rejected the same way as claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469